Citation Nr: 0807491	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right knee chondromalacia.

2.  Entitlement to an increased rating in excess of 10 
percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated July 2004, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Subsequently, the case was 
transferred to the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia has for the 
entire period of increased rating claim manifested normal 
extension to 0 degrees with flexion limited by pain to 120 
degrees, and no evidence of significant functional 
impairment.

2.  The veteran's left knee chondromalacia has for the entire 
period of increased rating claim manifested normal extension 
to 0 degrees with flexion limited to 110 degrees, and no 
evidence of significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 
5010, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 
5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Chondromalacia of the Knees

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Where the evidence contains factual findings that show 
a change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  

The veteran's service-connected right and left knee 
chondromalacia have each been rated 10 percent disabling from 
June 1996.  The 10 percent disability ratings for right and 
left knee disabilities were originally assigned under DC 
5299-5003.  Separate ratings were subsequently assigned using 
DC 5099-5010.  Although the July 2004 rating decision on 
appeal also listed DC 5257 when rating the veteran's service-
connected chondromalacia of the left and right knees, the use 
of DC 5257 was inappropriate, was unsupported by the clinical 
findings (no recurrent subluxation or lateral instability), 
and was inconsistent with the reasons and bases of the July 
2004 rating decision.  The appropriate DCs for rating the 
veteran's service-connected chondromalacia of the left and 
right knees are DC 5010 and, as directed, specific DCs that 
provide for ratings based on limitation of motion of the 
knees.   

In April 2004, the veteran submitted a claim for increased 
rating for these disabilities.  The July 2004 rating decision 
currently on appeal denied increased ratings in excess of 10 
percent, and the veteran appealed that decision.

The veteran asserts that his right and left knee 
chondromalacia each warrant more than the currently assigned 
10 percent disability ratings.  Specifically, he complains of 
pain, fatigue, weakness, lack of endurance, limited motion, 
and buckling.  He also has reported that he uses a cane. 

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Under DC 5003, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  A noncompensable rating is warranted under DC 5260 
when flexion of the leg is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees, and a 20 percent rating is warranted when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 
noncompensable rating under DC 5261 is warranted when there 
is limitation of extension of the leg to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is warranted when extension 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

During the February 2003 VA examination, range of motion was 
noted as zero degrees to 140 degrees, with pain at 120 
degrees on the right and 110 degrees on the left.  With 
regards to Deluca, the examiner noted pain and 
incoordination.  There was no evidence of fatigue, weakness, 
or lack of endurance.  Drawer's test was slightly positive, 
bilaterally.  McMurray's test was negative, bilaterally.  X-
rays showed no evidence of acute osseous injury or 
significant degenerative change of the right or left knee; 
however, in the right knee, there were findings of minimal 
spurring as well as minimal marginal osteophytosis which the 
examiner noted was "of doubtful clinical significance."  
The examiner concurred in the diagnosis of chondromalacia of 
the right and left knees, and he also stated that the veteran 
requires a cane for ambulation.

In May 2004, the veteran underwent a second VA examination 
where he complained of pain and limited motion.  Range of 
motion was noted as zero to 140 degrees, with pain occurring 
at 140 degrees.  On the right and left, range of motion was 
additionally limited by pain which had a major functional 
impact, but range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.  
The Drawer and McMurray's tests were negative, bilaterally.  
X-ray findings were within normal limits for both knees.  The 
examiner concurred in the diagnosis.  The VA treatment 
records are consistent with the VA examination findings. 

Although the May 2004 examination revealed normal range of 
motion for both knees, the February 2003 examination noted 
pain at 120 degrees on the right and 110 degrees on the left.  
Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the limitation of motion still does not approach the 
criteria for a rating in excess of 10 percent under DC 5260; 
the limitation of motion does not more nearly approximate 
flexion limited to 30 degrees, as required for a higher 
disability rating of 20 percent.  The veteran was noted with 
normal extension.  Therefore, the requirements for a 
compensable rating based on limitation of extension under DC 
5261 also are not met.  38 C.F.R. § 4.71a. 

Although the veteran complains of instability, there is no 
medical evidence of record noting subluxation or lateral 
instability.  In fact, at the last examination of record, all 
of the tests which would demonstrate subluxation or 
instability were noted as normal.  Based on the above medical 
evidence, an increased or separate rating under DC 5257 is 
not warranted.  38 C.F.R. § 4.71a.

The Board has weighed and considered the veteran's statements 
as probative of symptomatology, but finds that the specific 
clinical measures and findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, are more probative than the subjective evidence of 
an increased knee disability.

The Board finds that the preponderance of the evidence is 
against a higher rating than 10 percent for the right or left 
knee chondromalacia for any period of increased rating claim.  
The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claims for increased rating 
in excess of 10 percent, and the claims must be denied.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim not stemming from an 
initial rating assignment, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board acknowledges Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) and concedes that the 
notice letter discussed above did not explicitly inform the 
veteran to submit evidence demonstrating the effect that his 
worsening disability has on his employment and daily life.  
Such letter also did not explain how a disability rating is 
determined.  However, the veteran here is found to have 
actual knowledge as to both of these points.  Indeed, he has 
submitted arguments emphasizing the limitations posed by the 
disabilities at issue.  Moreover, the Statement of the Case 
included the actual schedular criteria, which certainly 
demonstrates his awareness of how disability ratings are 
determined.  Therefore, to the extent that notice in this 
case does not entirely conform with Vazquez-Flores, this is 
not found to prejudice the veteran.  Given his demonstrated 
understanding, and given the fact that the instant appeal has 
been pending for several years, the Board finds that it would 
not be beneficial to remand for a new notice letter.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is, therefore, 
inherent in the claims that the veteran had actual knowledge 
of the rating element of his claims; however, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Nonetheless, any questions as to the appropriate effective 
date to be assigned are moot as the claims have been denied.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was afforded VA medical examinations in 
February 2003 and May 2004.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims 


that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for right knee 
chondromalacia is denied.

A disability rating in excess of 10 percent for left knee 
chondromalacia is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


